Citation Nr: 0026106	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and J.B. 


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Boston, Massachusetts, which denied a claim by the veteran 
seeking entitlement to service connection for an acquired 
psychiatric disorder and a low back disorder.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  While 
VA does not have a duty to assist a claimant until a well-
grounded claim has been presented, it does have a duty to 
develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 1991); 
38 C.F.R. § 3.159(a)  (1999).  This includes obtaining any 
pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 U.S.C.A. § 5103(a)  (West 1991); 38 C.F.R. 
§ 3.159(b), (c)  (1999).  The duty to develop the record also 
includes attempting to obtain service medical records and VA 
medical records that the claimant has indicated are 
available.  Id.; see also VBA Letter 20-99-60  (August 30, 
1999) (stating that VA medical records are to be requested in 
all cases); McCormick v. Gober, No. 98-48, slip op. at 12-13 
(U.S. Vet. App. August 18, 2000) (VBA Letter 20-99-60 
includes substantive provisions that have the force of law 
and which require VA to attempt to obtain service and VA 
records.).

In this case, full development of this case has not yet been 
accomplished.  First, the Board finds that some of the 
veteran's service medical records are apparently missing.  
Induction and separation medical examination reports are of 
record and were obtained pursuant to a May 1993 RO request to 
the National Personnel Records Center (NPRC).  However, a 
handwritten comment from the NPRC states that all additional 
service medical records had been forwarded to VA on February 
21, 1968, and on May 24, 1978, under VA Claim #  23 941 084 
or VA Claim #  23 741 084 (it is not clear from the 
printing).  The RO subsequently re-requested the veteran's 
service medical records from NPRC in June 1993 and August 
1993, the reply from which reiterated that all service 
medical records had been forwarded in February 1968 and May 
1978.  The RO must attempt to locate any of these additional 
service records and make them part of the claims file.

Similarly, the RO should attach to the claims file copies of 
the veteran's service personnel records.  Included with the 
records from NPRC, supra, was a post-service Navy Discharge 
Review Board record.  The veteran's service personnel file 
might include relevant medical information, as the June 1968 
discharge review document indicates that the veteran's 
medical records were transferred to VA, likely sometime 
between March and May of 1967.

Finally, the Board finds that additional VA medical records 
may be available, but not currently of record.  In the 
veteran's original application for VA disability 
compensation, submitted in May 1993, he reported medical 
treatment at the VA Hospital in Bedford, Massachusetts, in 
May 1990, and at the VA Medical Center in Boston, 
Massachusetts, from December 1967 to March 1968 and in 
December 1983.  However, the claims file contains no evidence 
of any attempt by the RO to obtain complete medical records 
from those facilities.  Although some records from those 
facilities during those time periods are of record, they were 
submitted by the veteran or his representative and may not 
represent all such records.  For instance, although the 
veteran was hospitalized for psychological problems at the VA 
Medical Center in Boston, Massachusetts, for 3 months 
(December 1967 to March 1968), the only record in the claims 
file is a one-page discharge summary.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could possibly make 
his claims well grounded, and as these records are in the 
possession of the United States government, the Board 
believes that attempts must be made to obtain these records 
and associate them with the claims folder prior to reaching a 
decision in this case.  

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Board makes no determination as to whether or not this 
claim is well grounded.  See 38 U.S.C.A. § 5107(a)  (West 
1991).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
additional service medical records 
pertaining to the veteran.  The National 
Personnel Records Center has indicated 
that all service medical records were 
sent to VA on February 21, 1968, and on 
May 24, 1978, under VA Claim # 23 941 084 
or VA Claim # 23 741 084.  An appropriate 
official at the RO must attempt to locate 
such records and document that attempt in 
the event the search is unsuccessful.  
The RO must also obtain all available 
service personnel records, including 
those pertaining to a June 1968 Navy 
Discharge Review Board.  Copies of all 
correspondences made and records obtained 
(not already of record) should be added 
to the claims folder.

2.  The RO should attempt to obtain all 
available VA medical records pertaining 
to the veteran from the VA Hospital in 
Bedford, Massachusetts, on or about May 
1990 and from the VA Medical Center in 
Boston, Massachusetts, from December 1967 
to March 1968 and in December 1983.  
Copies of all correspondences made and 
records obtained (not already of record) 
should be added to the claims folder.

3.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to service 
connection for an acquired psychiatric 
disorder and for a low back disorder, to 
determine if any change is warranted in 
its prior decision.  The RO should make 
specific findings as to whether the 
claims are well-grounded and, if so, 
should assist the veteran with his claim 
pursuant to 38 U.S.C.A. § 5107(a)  (West 
1991).

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


